Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Kulwinder Kaur
d/b/a 7-Eleven #19092,

Respondent.

Docket No. C-13-155
FDA Docket No. FDA-2012-H-1177

Decision No. CR2696

Date: January 23, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Kulwinder Kaur d/b/a 7-Eleven #19092, alleging
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an Answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly and
repeatedly sold tobacco products to a minor, thereby violating the Federal Food,
Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing
regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP
seeks a civil money penalty of $500.

On December 12, 2012, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an Answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), lam
required to “assume the facts alleged in the complaint to be true” and, if those
facts establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its complaint:

e Respondent owns 7-Eleven #19092, an establishment that sells tobacco
products and is located at 3501 West Bethany Home Road, Phoenix, AZ
85019. Complaint { 3.

e¢ On November 8, 2011, an FDA-commissioned inspector observed a
violation of 21 C.F.R. § 1140.14(a), a regulation prohibiting the sale of
cigarettes or smokeless tobacco to a person younger than 18 years of age, at
Respondent’s establishment. Complaint § 12.

e On January 19, 2012, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from November 8, 2011. The letter
explained that the observations constituted a violation of a regulation found
at 21 C.F.R. § 1140.14(a), that this regulation prohibits the sale of tobacco
products to individuals under the age of 18, and that the named violation
was not necessarily intended to be an exhaustive list of all violations at the
establishment. The Warning Letter went on to state that failure to correct
the violation could result in the imposition of a civil money penalty or other
regulatory action by the FDA and that Respondent is responsible for
complying with the law. Jd.

e Kulwinder “Kelly” Kaur contacted CTP by telephone on February 14,
2012, on Respondent’s behalf. Ms. Kaur described herself as the owner of

7-Eleven #19092 and “stated that it is 7-Eleven's policy to card everyone
under 27 years of age and to not sell tobacco products to anyone under 18.”
She further stated that she would remind staff of this policy. Complaint J
13.

e CTP responded to Ms. Kaur with a letter dated February 21, 2012, in which
it acknowledged receiving Ms. Kaur’s phone call and reminded her of 7-
Eleven, Inc. d/b/a 7-Eleven #19092’s continued obligation to comply with
the Act and its implementing regulations. Jd.

¢ On March 29, 2012, an inspection documented another violation by
Respondent of 21 C.F.R. § 1140.14(a), when Respondent sold “a package
of Newport Box cigarettes” to a person younger than 18 years of age at
approximately 10:38 AM. Complaint 4 10.

e CTP initiated a civil money penalty action on August 7, 2012, against
Respondent as a result of the March 29, 2012 violation. The action
“concluded with Kulwinder Kaur, d/b/a 7-Eleven #19092 paying the
penalty and the court closing the case on October 1, 2012.” Complaint §
ll.

e¢ On November 2, 2012, CTP issued a Notice of Compliance Check
Inspection to Respondent’s establishment due to a minor’s purchase of a
regulated tobacco product, “a package of Natural American Spirit
cigarettes,” at the establishment on October 25, 2012, at approximately
12:06 PM. The Notice stated that the violation described was not
necessarily the only violation reported. Complaint { 2.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R §
1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed. Reg.
13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes or
smokeless tobacco to any person younger than 18 years of age. 21 C.F.R. §
1140.14(a).

Taking the above alleged facts as true, Respondent had three violations of
regulations contained in 21 C.F.R. Part 1140 within a twelve month period.
Specifically, Respondent had a violation on November 8, 2011, a violation on
March 29, 2012, and a violation on October 25, 2012. Respondent’s actions on
each occasion violated the prohibition on retailers’ sales of cigarettes or smokeless
tobacco to individuals less than 18 years of age. 21 C.F.R. § 1140.14(a).
Therefore, Respondent’s actions constitute violations of law for which a civil
money penalty is merited. The regulations require the imposition of a civil money
penalty in the amount that is either the maximum provided for by law or the
amount sought in the complaint, whichever is smaller. 21 C.F.R. § 17.11(a)(1)-
(2). Accordingly, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

